Miller, Presiding Judge.
In La Fontaine v. Signature Research, Inc. , 342 Ga. App. 454, 803 S.E.2d 609 (2017), this Court affirmed the trial court's dismissal of the underlying lawsuit on forum non conveniens grounds. The Supreme Court of Georgia, in La Fontaine v. Signature Research, Inc. , 305 Ga. 107, 823 S.E.2d 791 (2019), reversed the judgment of this Court. We therefore vacate our previous opinion, adopt the opinion of the Supreme Court as our own, and reverse the trial court's judgment.
Judgment reversed.
Doyle, P. J., and Reese, J., concur.